DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a) as being anticipated by Rhyne et al. (2007/0267116).
 	Rhyne et al. (2007/0267116) in figures 1-6, disclose a non-pneumatic tire comprising a monolithic annular beam (110), a hub (10) spaced radially from the annular beam and a plurality of spokes (150) that extend from the annular beam to the hub such that, when the non-pneumatic tire is loaded, upper ones of the spokes above an axis of rotation of the non-pneumatic tire are in tension. The annular beam being elastomeric (para. 0035). The annular beam being configured to deflect more by shearing than by bending at the contact patch of the non- pneumatic tire and wherein the non-pneumatic tire comprises thermoplastic elastomeric material forming at least part of the spokes and having a flex fatigue limit of at least 4 MPa according to ASTM D671 (para. 0043 a shear modulus of about 3 to 20 MPa).  
 	Regarding claim 2,  Rhyne et al. in figure 2, disclose each of the spokes extending from the annular beam to the hub without being intersected at more than one point.  
 	Regarding claim 3, Rhyne et al. in figure 2, disclose each of the spokes extending from the annular beam to the hub without being intersected.  
 	Regarding claim 4, Rhyne et al. in figure 2, disclose each of the spokes extending from the annular beam to the hub without being connected to the other ones of the spokes at more than one point between the annular beam and the hub.  
 	Regarding claim 5, Rhyne et al. in figure 2, disclose each of the spokes, which is unconnected to the other ones of the spokes from the annular beam to the hub.  
 	Regarding claim 6, Rhyne et al. in figure 2, disclose the flex fatigue limit of the thermoplastic elastomeric material is at least 7 MPa.  
 	Regarding claim 7, Rhyne et al. in para. 0057, disclose a Young's modulus of the thermoplastic material is at least 90 MPa.  
 	Regarding claim 8, Rhyne et al. in figure 2, disclose the thermoplastic elastomeric material is a thermoplastic co-polymer.  
 	Regarding claim 9, Rhyne et al. in figure 2, disclose the thermoplastic elastomeric material forms at least part of the annular beam.  
 	Regarding claim 10, Rhyne et al. in figure 2, disclose the annular beam and the spokes, which are entirely formed of the thermoplastic elastomeric material. thermoplastic elastomeric material.  
 	Regarding claim 11, Rhyne et al. in figure 2, disclose the annular beam comprising an outer annular portion, an inner annular portion; and a shearing annular portion between the outer annular portion and the inner annular portion of the annular beam.  
 	Regarding claim 12, Rhyne et al. in figure 2, disclose the annular beam comprises a plurality of voids distributed in a circumferential direction of the annular beam.  
 	Regarding claim 13, Rhyne et al. in figure 2, disclose a process for manufacturing a non-pneumatic tire that comprises a monolithic annular beam (110), a hub (10) spaced radially from the annular beam; and a plurality of spokes (150) that extend from the annular beam to the hub such that, when the non-pneumatic tire is loaded, upper ones of the spokes above an axis of rotation of the non-pneumatic tire are in tension. The annular beam being elastomeric and being configured to deflect more by shearing than by bending at the contact patch of the non- pneumatic tire. The process comprises steps of forming the annular beam and forming the spokes. The non-pneumatic tire comprises thermoplastic elastomeric material forming at least part of the spokes.  
 	Regarding claim 14, Rhyne et al. in figure 2, disclose each of the spokes, which is unconnected to the other ones of the spokes from the annular beam to the hub.  
 	Regarding claim 15, Rhyne et al. in para. 0043, disclose the thermoplastic elastomer material has a flex fatigue limit of at least 4 MPA according to ASTM D671.  
 	Regarding claim 16, Rhyne et al. in figures 1-6, disclose a non-pneumatic tire comprising an annular beam (110) configured to deflect at a contact patch of the non- pneumatic tire with a ground surface. The annular beam comprises an outer annular portion (105), an inner annular portion (110) and a shearing annular portion (120) between the outer annular portion and the inner annular portion of the annular beam. The outer annular portion, the inner annular portion, and the shearing annular portion of the annular beam being elastomeric. The annular beam being configured to deflect more by shearing than by bending at the contact patch of the non-pneumatic tire. Rhyne et al. also disclose a hub (10) spaced radially from the annular beam and a plurality of spokes (150) that extend from the annular beam to the hub such that, when the non-pneumatic tire is loaded, upper ones of the spokes above an axis of rotation of the non-pneumatic tire are in tension. The annular beam being elastomeric and being configured to deflect more by shearing than by bending at the contact patch of the non- pneumatic tire; and wherein the non-pneumatic tire comprises thermoplastic elastomeric material forming at least part of the spokes and having a flex fatigue limit of at least 4 MPa (para. 0043) according to ASTM D671.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618